     Case: 1:16-cr-00124-JG Doc #: 149 Filed: 06/27/19 1 of 2. PageID #: 1667



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:16CR124
                                                    )
               Plaintiff,                           )
        v.                                          )   JUDGE JAMES S. GWIN
                                                    )
 SIROUS ASGARI,                                     )
                                                    )   GOVERNMENT’S NOTICE OF FILING
               Defendant.                           )

       The United States hereby gives notice that on June 27, 2019, it filed with the Court,

through the Classified Information Security Officer, a pleading entitled the “Government’s

Classified Ex Parte, In Camera, and Under Seal Motion for a Protective Order pursuant to

Section 4 of the Classified Information Procedures Act and Rule 16 of the Federal Rules of

Criminal Procedure.”


                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Daniel J. Riedl
                                                        Daniel J. Riedl (OH: 0076798)
                                                        Om M. Kakani (NY: 4337705)
                                                        Assistant United States Attorneys
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3669/3756
                                                        (216) 522-7358 (facsimile)
                                                        Daniel.Riedl@usdoj.gov
                                                        Om.Kakani@usdoj.gov

                                                        William A. Mackie
                                                        Trial Attorney, National Security Division
                                                        United States Department of Justice

                                                1
      Case: 1:16-cr-00124-JG Doc #: 149 Filed: 06/27/19 2 of 2. PageID #: 1668




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 27th day of June, 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Daniel J. Riedl
                                                       Daniel J. Riedl
                                                       Assistant U.S. Attorney




                                                  2
